            Case 5:20-cv-03201-SAC Document 3 Filed 07/28/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

ANTONIO ALEXANDER McGEE,

                 Plaintiff,

                 v.                                                             CASE NO. 20-3201-SAC

KANSAS DEPARTMENT OF
CORRECTIONS,

                 Defendant.

                                                   ORDER

        Plaintiff, Antonio Alexander McGee, who is currently incarcerated at the Hutchinson

Correctional Facility in Hutchinson, Kansas (“HCF”), brings this civil rights case against the

Kansas Department of Corrections.

        Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court

records fully establish that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . ,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted.”1

Accordingly, he may proceed in forma pauperis only if he establishes a threat of imminent

danger of serious physical injury. Id.

        Plaintiff claims in Count I of his Complaint that the ventilation system is not sanitary

because they have not been cleaned to remove the dust in the vents. Plaintiff claims in Count II

that he was given medication and treated for a sore throat caused by MERSA. Plaintiff alleges

that he believes he contracted the MERSA through the ventilation system because he is in

1
  Prior to filing the instant complaint on July 25, 2020, the court finds at least three prior civil actions filed by
Plaintiff that qualify as “strikes” under § 1915(g). See McGee v. Doe, No. 20-3131-SAC (Doc. 3) (dismissing for
failure to state a claim) (D. Kan. June 9, 2020); McGee v. Corizon, No. 20-3085-SAC (Doc. 11) (dismissed for
failure to state a claim) (D. Kan. June 9, 2020); McGee v. Lawless, No. 19-3048-SAC (Doc. 24) (dismissed for
failure to state a claim) (D. Kan. Dec. 11, 2019).

                                                         1
            Case 5:20-cv-03201-SAC Document 3 Filed 07/28/20 Page 2 of 3




segregation and is not aware of being around another inmate that has MERSA. Plaintiff alleges

that “the only other way” he could have contracted MERSA was if HCF staff were putting things

from inmates with diseases into other inmates’ food.

         “To meet the only exception to the prepayment requirement, a prisoner who has accrued

three strikes must make ‘specific, credible allegations of imminent danger of serious physical

harm.’”     Davis v. GEO Group Corr., 696 F. App’x 851, 854 (10th Cir. May 23, 2017)

(unpublished) (quoting Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1179 (10th Cir. 2011)).

The “imminent danger” exception has a temporal limitation—[t]he exception is construed

narrowly and available only ‘for genuine emergencies,’ where ‘time is pressing’ and ‘a threat . . .

is real and proximate.’” Lynn v. Roberts, No. 11-3073-JAR, 2011 WL 3667171, at *2 (D. Kan.

Aug. 22, 2011) (citation omitted). “Congress included an exception to the ‘three strikes’ rule for

those cases in which it appears that judicial action is needed as soon as possible to prevent

serious physical injuries from occurring in the meantime.’” Id. (citation omitted).

         The Court has examined the Complaint and finds no showing of imminent danger of

serious physical injury. Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma

pauperis in this civil action. Plaintiff is given time to pay the full $400.00 district court filing

fee2 to the Court. If he fails to pay the full fee within the prescribed time, the Complaint will be

dismissed based upon Plaintiff’s failure to satisfy the statutory district court filing fee required by

28 U.S.C. § 1914.

          IT IS THEREFORE ORDERED BY THE COURT Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 2) is denied.



2
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          2
          Case 5:20-cv-03201-SAC Document 3 Filed 07/28/20 Page 3 of 3




       IT IS FURTHER ORDERED that Plaintiff is granted until August 21, 2020, to submit

the $400.00 filing fee. The failure to submit the fee by that date will result in the dismissal of

this matter without prejudice and without additional prior notice.

       IT IS SO ORDERED.

       Dated July 28, 2020, in Topeka, Kansas.



                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                 3
